           Case 8:19-cv-02715-PWG Document 5 Filed 09/16/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND



 CASA de Maryland, Inc., et al.,

                              Plaintiffs,                 Civil Action No. 8:19-cv-2715
      v.

 DONALD J. TRUMP, in his official
 capacity as President of the United States,
 et al.,

                              Defendants.


                  L.R. 103.3(a) CORPORATE DISCLOSURE STATEMENT

        Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 103.3(a), and to enable

District Judges and Magistrate Judges of the Court to evaluate possible disqualification or

recusal, the undersigned counsel for Plaintiff CASA de Maryland, Inc. (a non-profit 501(c)(3)

corporation) certifies that said party has no corporate parent or affiliate and no publicly held

affiliates or subsidiaries.



September 16, 2019                                    Respectfully submitted,

                                                      /s/ Jonathan L. Backer
                                                      Jonathan L. Backer (D. Md. 20000)
                                                      INSTITUTE FOR CONSTITUTIONAL ADVOCACY
                                                       AND PROTECTION
                                                      Georgetown University Law Center
                                                      600 New Jersey Ave., N.W.
                                                      Washington, D.C. 20001
                                                      (202) 662-9835
                                                      jb2845@georgetown.edu
